
	
		II
		112th CONGRESS
		2d Session
		S. 3083
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  certain nonresident aliens to provide valid immigration documents to claim the
		  refundable portion of the child tax credit.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Responsible Child Tax Credit
			 Eligibility Verification Act of 2012.
		2.Valid
			 immigration documents required to claim the refundable portion of the child tax
			 credit
			(a)In
			 generalSubsection (d) of section 24 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Valid
				immigration document requirementsIf a taxpayer is an alien,
				paragraph (1) shall not apply to such taxpayer for any taxable year unless the
				taxpayer attaches to the return of tax for such taxable year a photocopy
				of—
						(A)each page of the
				taxpayer’s passport,
						(B)the taxpayer’s
				nonimmigrant visa,
						(C)the taxpayer’s
				employment authorization documentation (Form I–766),
						(D)the taxpayer’s
				arrival-departure documentation (Form I–94), and
						(E)with respect to
				each qualifying alien child of the taxpayer—
							(i)each page of such
				child's passport,
							(ii)such child's
				nonimmigrant visa, and
							(iii)the
				arrival-departure documentation (Form I–94) of such child.
							Any
				failure to meet the requirements of this subsection shall be treated as a
				mathematical or clerical error and assessed according to section
				6213(b)(1)..
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
